Exhibit 10.1

 [verecloud1.jpg]

VERECLOUD, INC.
UNIT BONUS PLAN


1.  Purpose.
 
(a)  This Verecloud Unit Bonus Plan (“Plan”) is intended to advance the
interests of Verecloud, Inc., a Nevada corporation (the “Company”) by providing
incentive compensation for a select group of key employees and advisors and
rewarding such group for past performance.
 
(b)  This Plan is in no way related or tied to the Company’s other compensatory
arrangements or incentive plans and is a separate incentive plan of the Company
designed to independently meet the purposes set forth in subsection (a) above.
 
2.  Definitions.  Unless otherwise defined herein, each capitalized term shall
have the meaning set forth for such term in the Verecloud, Inc. 2009 Equity
Incentive Plan.
 
(a)  “Award” means a Participant’s award, measured in Units.
 
(b)  “Company” has the meaning set forth in Section 1(a).
 
(c)  “Involuntary Separation from Service Event” means a Participant’s
separation from service without Cause or due to the Participant’s death or
Disability.
 
(d)  “Market Valuation Event” means obtaining, and sustaining for a period of 15
consecutive days, a market value of the Company equal to or exceeding $30
million, measured by multiplying the outstanding number of shares of Common
Stock by the then current Fair Market Value of the Common Stock.  For purposes
of this Plan, the date of the Market Valuation Event shall be the date of the
15th consecutive day upon which the Company’s market value equals or exceeds $30
million.
 
(e)  “Participation Agreement” means an agreement between the Company and the
Participant in substantially the form attached hereto as Exhibit A and
incorporated herein by reference.
 
(f)  “Plan” has the meaning set forth in Section 1(a).
 
(g)  “Plan Year” means a 12-month period corresponding with the calendar year.
 
(h)  “Recipient” has the meaning set forth in Section 5(a).
 
(i)         A “Unit” is a measuring device with respect to a Participant’s share
of the amounts set forth in the Unit Pool, as set forth herein.
 
 

--------------------------------------------------------------------------------


(j)  The “Unit Pool” is an accounting device used to measure the Award as set
forth in Section 4 of this Plan.  The value of the Unit Pool is determined based
upon the Fair Market Value.
 
The Company has determined that the Unit Pool will consist of 1250 Units that
have been awarded as of the date of this Plan.  Additionally, the Company
reserves the right to amend the Plan to increase or decrease the number of Units
in the Unit Pool, and to alter the allocation of the total number of Units in
the Unit Pool to the Company’s key employee group, advisors and/or future
Participants.
 
(k)  “Value of the Unit Pool” means, as applicable, 12.5 % of (i) the total
consideration received by the Company upon a Change in Control, (ii) the Fair
Market Value of the outstanding shares of Commons Stock of the Company at the
time of a Market Valuation Event or the Participant’s Involuntary Separation
from Service Event.
 
(l)  “Vesting Event” with respect to a Participant means, subject to Section
4(c), (i) the consummation of a Change in Control, (ii) the occurrence of a
Market Valuation Event, or (iii) the occurrence of an Involuntary Separation
from Service Event with respect to such Participant.
 
3.  Administration.
 
(a)  Plan Administrator.  Michael Cookson shall serve as the initial Plan
Administrator to administer, construe, and interpret the Plan.  In the event
that Michael Cookson of the Company is no longer willing or able to act as Plan
Administrator, the President of the Company shall appoint a new Plan
Administrator to administer the Plan.  The Plan Administrator shall not be
liable for any act done or determination made in good faith.  The construction
and interpretation by the Plan Administrator of any provision of the Plan shall
be final and conclusive.  The Plan Administrator may adopt rules and regulations
from time to time for carrying out the Plan.  The Plan Administrator may propose
additional Participants to the Plan or the removal of an existing Participant to
the Plan.
 
(b)  Indemnification of Plan Administrator.  To the extent allowable pursuant to
applicable laws, in addition to such other rights of indemnification as he may
otherwise possess as an officer of the Company, the Plan Administrator shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which the member may be a party or in which the member may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her unless it is determined in said action
that such Plan Administrator is liable for gross negligence or willful
misconduct in the performance of his duties; and provided he or she gives the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf.
 
 
2

--------------------------------------------------------------------------------




4.  Awards.
 
(a)  Units.  Each Participant, upon designation as provided herein, is eligible
to receive an Award for each Plan Year.  Each Participant’s Award shall be
calculated as set forth in such Participant’s Participation Agreement.
 
(b)  Participation Agreement.  Each Participant’s Participation Agreement shall
remain in effect until notice of a change is given by the Plan Administrator to
the individual Participant as provided below.  Any change to a Participant’s
Participation Agreement shall not be deemed to be an amendment to this Plan.
 
(c)  Vesting and Forfeiture.
 
(i)  Vesting upon a Vesting Event.  A Participant’s Award shall vest upon the
occurrence of a Vesting Event.
 
(ii)  Forfeiture of Vested and Unvested Benefits.  Notwithstanding anything in
this Plan to the contrary, (A) if any Participant (1) has his service terminated
by the Company for Cause, (2) voluntarily terminates his service with the
Company for any reason, or (3) breaches the provisions of any applicable
employment agreement or confidentiality agreement with the Company, or (B) if
the Company is liquidated or dissolved prior to a Change in Control, the
Participant will forfeit all rights and benefits to any and all vested but
unpaid Awards and any unvested portion of his Awards.
 
5.  Payment of Award.
 
(a)  General Terms. Upon the occurrence of a Vesting Event, the Participant
shall be entitled to payment in accordance with the terms of this section and
the Participant’s Participation Agreement.  Upon such Vesting Event, the Company
shall pay to Participant or Participant’s beneficiary (as applicable)
(collectively referred to herein as the “Recipient”) such payment as follows:
 
(i)  Payment Form.  The Company shall pay the Recipient in cash or Common Stock
as determined by the Board of Directors in its sole discretion; provided that
payments in connection with a Market Valuation Event shall be paid in the form
of Common Stock.
 
(ii)  Payment Amount.  The amount of the payment payable to Participant pursuant
to this section is calculated as follows:
 
Participant’s Vested Number of
Units                                                     x           Value of
Unit Pool
Total Number of Units Available in Unit Pool
 
3

--------------------------------------------------------------------------------




(iii)  Payment Timing.
 
(1)  Change in Control.  For payments associated with a Change in Control, the
Company shall pay the Recipient within five (5) business days immediately
following the date of the Change in Control; provided that, to the extent any of
the payments due and owing the Recipient in connection with a Change in Control
constitute “transaction-based compensation” as defined in Treasury Regulation §
1.409A-3(i)(5)(iv)(A), the Company shall pay to the Recipient on the same
schedule and under the same terms and conditions as apply to payments to
shareholders of the Company generally; provided further that all such
transaction-based payments shall be paid to the Recipient on or before the fifth
(5th) anniversary of the date of such Change in Control.
 
(2)  Company Valuation Exceeding $30 million.  For payments associated with a
Market Valuation Event, the Company shall pay the Recipient no more than thirty
(30) business days immediately following the date of such Market Valuation
Event.
 
(3)  Separation from Service; Acceleration Upon Death. For payments vesting in
connection with a Participant’s Involuntary Separation from Service Event, the
Company shall pay the Recipient twenty-five percent (25%) of the Participant’s
Award on the first (1st) day of the first (1st) month following the date of such
Involuntary Separation from Service Event and the  balance of seventy-five
percent (75%) of the Participant’s Award will be paid to the Recipient in three
(3) subsequent annual payments on the anniversary date of the first payment
date, and shall bear interest equal to the prime rate as published in the “Money
Rates” column of The Wall Street Journal on the date of the Triggering Event,
adjusted annually (and the amount of the monthly payment shall also adjust
correspondingly), in any event not to exceed seven percent (7%); provided,
however, that if the Participant’s Involuntary Separation from Service Event is
due to his death, the Company shall pay the Recipient no more than 30 days after
such Involuntary Separation from Service Event; and, provided, further, if the
Participant dies following an Involuntary Separation from Service Event and
prior to receiving payment of his entire Award, the Company shall pay the
balance of the Participant’s Award no more than 30 days after receiving
notification from the Recipient of the Participant’s death.
 
Notwithstanding anything to the contrary herein or in any applicable
Participation Agreement, if the making of any payment at the date specified in
this section would jeopardize the ability of the Company to continue as a going
concern, such payment will be made at the time the payment would not have such
effect on the Company.
 
 
4

--------------------------------------------------------------------------------




(b)  Breach by Participant.  In the event the Company, in good faith, believes a
Participant who separates his service from the Company and begins receiving
payment of the vested portion of his Awards in the manner set forth in
subsection (a) is breaching or has breached the provisions of an employment
agreement or confidentiality agreement with the Company or any Applicable
Agreement, the Company may immediately cease making any further payment to the
Participant until the Participant demonstrates, to the sole and absolute
satisfaction of the Company, or if a court of competent jurisdiction so decides,
that the Participant is not in breach or has not breached such agreement.  If
the Participant does demonstrate to the Company, in its sole and absolute
discretion, or a court of competent jurisdiction that he is not breaching or has
not breached such agreement with the Company or such Applicable Agreement, the
Company shall resume payment to the Participant on the first (1st) day of the
month following such acceptance by the Company or court determination.  However,
in this circumstance, the Participant shall not be entitled to receive any
interest for the time period within which payments to him were suspended.
 
(c)  Beneficiary Designation.  Each Participant may file with the Plan
Administrator a notice in writing substantially in the form of the Beneficiary
Designation attached as Exhibit B to this Plan and incorporated herein by this
reference, designating one or more beneficiaries to whom payments otherwise due
the Participant shall be made in the event of his death.  The Participant shall
have the right to change the beneficiary or beneficiaries from time to time
provided, however, that no change shall become effective until received in
writing by the Plan Administrator.  Upon Participant’s death, if Participant did
not file a Beneficiary Designation with the Plan Administrator, any amounts
otherwise to be paid to Participant under subsection (a) shall be paid to
Participant’s estate.
 
6.  Limitation of Rights.  Nothing contained in this Plan shall be construed to—
 
(a)  give any particular employee of the Company or any person who does not
satisfy the definition of “Participant” any right to be a Participant;
 
(b)  limit in any way the right of the Company to terminate a Participant’s
service to the Company, with or without Cause, at any time;
 
(c)  be evidence of any employment or other agreement or understanding, express
or implied, that the Company will continue to employ a Participant in any
particular position or at any particular rate of remuneration; or
 
(d)  give a Participant a right or interest in any fund or specific asset of the
Company.
 
 
5

--------------------------------------------------------------------------------




7.  Source of Payments.  All benefits under the Plan shall be provided out of
the general assets of the Company at the time such benefits are to be paid to a
Participant.  A Participant, his beneficiary, and any other person or persons
having or claiming a right to payments hereunder or to any proprietary rights
under the Plan shall rely solely on the unsecured promise of the Company set
forth herein, and nothing in this Agreement shall be construed to give a
Participant, his beneficiary or any other person or persons any right, title,
ownership or claim in or to any property of any kind whatsoever owned by the
Company or in which it may have any right, title or ownership now or in the
future, including, but not limited to, any asset, fund, reserve, account or
insurance or annuity contract that the Company may purchase or establish for the
purpose of enabling it to carry out its promise to a Participant.  Each
Participant shall have the right to enforce his claim against the Company in the
same manner as any other unsecured creditor.  Moreover, nothing contained in the
Plan and no action taken pursuant to the provisions of the Plan shall require
the Company to create or be construed to create a trust of any kind, or create a
fiduciary relationship between the Company and a Participant, his beneficiary,
or any other person.
 
8.  Nonalienation of Benefits.  Any benefits granted or any other right or
benefit under this Plan shall not be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance, or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities, or torts of the person entitled to such
benefits.  If any Participant should become bankrupt or attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge any right or benefit
hereunder, then such right or benefit shall, in the discretion of the Plan
Administrator, cease and terminate, and in such event, the Company may hold or
apply the same or any part thereof, for the benefit of the Participant, his
beneficiary, estate, spouse, children, or other dependents, or any of them, in
such manner and in such proportion as the Plan Administrator may deem proper.
 
9.  Incapacity of Beneficiary.  If the Plan Administrator shall find that any
person to whom any payment is payable under this Plan is unable to care for his
affairs because of illness or injury or because he is a minor, any payment due
(unless a prior claim therefore shall have been made by a duly appointed
guardian or other legal representative) may be paid to the spouse, a child, a
parent, or a sibling, or any other person or entity deemed by the Plan
Administrator to have incurred expense for such person otherwise entitled to
payment, in accordance with the applicable provisions of the Plan.  Any such
payment shall be a complete discharge of the liabilities of the Company under
the Plan.
 
10.  Tax Treatment; Withholding.  The Company does not represent or warrant that
any particular federal, state, or local income, payroll, Social Security,
personal property, estate or other tax consequence will result from the
Plan.  To the extent required by the laws in effect from time-to-time, the
Company may withhold from the regular compensation paid to a Participant as an
employee of the Company, or from the benefits paid to a Participant hereunder,
whatever taxes are required to be withheld on the benefits payable under this
Plan for federal, state or local government purposes.
 
 
6

--------------------------------------------------------------------------------




11.  Other Benefit Plans.  The Award shall not be deemed to be earnings, base
salary or compensation for the purpose of calculating the amount of the
Participant’s benefits under the amount of life insurance under a life insurance
plan supplied by the Company or the basis for establishing disability payments
under a disability plan, the basis for bonus, profit sharing or other similar
plan, or any other salary-based benefit.
 
12.  Termination or Amendment of Plan.
 
(a)  Plan Termination.  Board of Directors may at any time suspend or terminate
the Plan.  No such suspension or termination shall diminish or impair the rights
under an Award previously granted without the consent of the affected
Participant. No Awards may be granted or awarded during any period of suspension
or after termination of the Plan.
 
(b)  Amendment.  The Plan Administrator may, at any time, amend or modify this
Plan in whole or in part; provided, however, that, except to the extent
necessary to bring the Plan into compliance with Section 409A, (i) no amendment
or modification shall decrease the value or vested percentage of a Participant’s
Award in existence at the time an amendment or modification is made, and (ii) no
amendment or modification shall materially and adversely affect the
Participant’s rights to be credited with additional amounts on such Award or
otherwise materially and adversely affect the Participant’s rights with respect
to such Awards.  The amendment or modification of this Plan shall have no effect
on any Participant or beneficiary who has become entitled to the payment of
benefits under this Plan as of the date of the amendment or modification.
 
13.      Effective Date.  This Plan shall become operative and in effect on the
date set forth below.  This Plan supersedes all previous oral or written plans
or agreements respecting the subject matter hereof.  Therefore, the Company is
discharged from all obligations under said previous plans or agreements.
 
14.  Captions.  All captions, titles, headings and divisions hereof are for
purposes of convenience and reference only, and shall not be construed to limit
or affect the interpretation of this Plan.
 
15.  Binding Effect.  This Plan shall be binding upon and inure to the benefit
of Company, Participant and their assigns, heirs, executors, administrators and
legal representatives.
 
16.  Governing Law.  This Plan shall be construed in accordance with and
governed by the laws of the State of Nevada.
 
17.  Severability.  If any provision of this Plan becomes or is found to be
illegal, unenforceable, void, or voidable, then such clause or provision must
first be modified to the extent to make this Plan legal and enforceable and
then, if necessary, second, severed from the Plan to allow the remainder of this
Plan to remain in full force and effect.
 
 
7

--------------------------------------------------------------------------------


18.  Construction.  Whenever the singular number is used in this Plan and when
required by the context, the same shall include the plural, and the masculine
gender shall include the feminine and neuter genders and vice-versa.
 
19.  Code Section 280G and 409A Compliance.  To the extent applicable, the Plan
and Participation Agreements shall be interpreted in accordance with Section
409A.  Notwithstanding anything in the Plan to the contrary, (a) this Plan may
be amended by the Plan Administrator at any time, retroactively if required, to
the extent required to conform the Plan to, or exempt the Plan from, Code
Section 280G or Section 409A and (b) no provision of the Plan shall be followed
to the extent that following such provision would result in an excess parachute
payment under Code Section 280G or a violation of Section 409A.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 


 
 
 
 
8
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Michael Cookson, Plan Administrator, has caused this
Verecloud Unit Bonus Plan to be executed pursuant to a resolution adopted by its
Board of Directors, to be effective as of January 27, 2010.


                                                     
 
 

         
Verecloud, Inc.,
a Nevada corporation
                 
 
 
By: /s/ Michael Cookson       Print Name:    Michael Cookson       Title:   
Plan Administrator       Date of Execution:   January 27, 2010  


 
 
 
 
9
 

--------------------------------------------------------------------------------

